EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alicia Hayter (Reg. No. 67093) on 1/12/2021.
The application has been amended as follows: 
In claim 1, lines 16-26, the limitation “at least one valve configured to control the flow within the free cooling circuit, the at least one valve being movable between a plurality of positions, wherein when the at least one valve is in a first position of the plurality of positions, the system is operable in a free cooling mode where the free cooling heat fluid bypasses the condenser, when the at least one valve is in a second position of the plurality of positions, the system is operable in a mechanical cooling mode where the free cooling heat fluid bypasses the condenser, and when the at least one valve is in a third position of the plurality of positions, the system is operable in a a combined free cooling and mechanical cooling mode where the free cooling heat fluid is provided to the free cooling heat exchanger and the condenser in series" has been changed to ‘-- at least one valve configured to control the flow within the free cooling circuit, the at least one valve being movable between a plurality of positions, wherein when the at least one valve is in a first position of the plurality of positions, the system is operable in a free cooling mode where the free cooling heat fluid bypasses the condenser, when the at least one valve is in a second position of the plurality of positions, the system is operable in a mechanical cooling mode where the free cooling heat fluid is provided to the condenser, and when the at least one valve is in a third position of the plurality of positions, the system is operable in a combined free cooling and mechanical cooling mode where a first portion of the free cooling heat fluid is provided to the free cooling heat exchanger and a second portion of the free cooling heat fluid is provided to the condenser --‘.
In claim 12, line 2, the limitation “the at least one valve is selected from a three-way valve and a two-way valve" has been changed to ‘-- the at least one valve includes a three-way valve --‘.

In claim 14, lines 4-5, the limitation “when switching between the free cooling mode, mechanical cooling mode and a combine free cooling" has been changed to ‘-- when switching between the plurality of positions associated with operation in the free cooling mode, the mechanical cooling mode and the combined free cooling --‘.
Allowable Subject Matter
Claims 1-3, and 6-14 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERAJ A SHAIKH whose telephone number is (571)272-3027.  The examiner can normally be reached on M-R 9:00-1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 




/M.A.S/Examiner, Art Unit 3763  

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763